DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 18th, 2022 has been entered. Claims 1-10 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 15th, 2021.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (US Patent No. 9,753,462) hereinafter Gilliland in view of Shedletsky (U.S. Patent No. 9,891,098).
Regarding Claim 1, Gilliland teaches a lidar sensor assembly comprising: 
a laser light source configured to generate light; (Figure 5: element 31 described in Column 9: line 20-25)  
5a filter element configured to receive light from said laser light source wherein said filter element absorbs light at a first wavelength while allowing light at a second wavelength to pass therethrough; (Figure 5: element 32 described in Column 8: line 31-39)
Gilliland fails to teach a diffuser element formed integrally with said filter element and configured to scatter the light generated by said laser light source wherein said diffuser element is formed of small-feature, three-dimensional patterns of a transparent material.
However, Shedletsky teaches a diffuser element formed integrally with said filter element and configured to scatter the light generated by said laser light source. (Figure 13: item 124 described in Column 12 line 12-21) wherein said diffuser 15element is formed of small-feature, three-dimensional patterns of a transparent material (Shedletsky: Figure 13 element 50 described in Column 7: line 19-22 and Column 7-8: line 65-5 describe the possible three-dimensional patterns that may be used as diffuser element, and the transparency of the material. Column 13 line 14-21 describes that the opening 22 in Fig. 12 and 13 may be 0.1mm, showing that the patterns on the textured surface 50 would be smaller than 0.1mm, indicating their small size). 
Gilliland and Shedletsky are considered to be analogous to the claimed invention as they are both in the field of optics. Therefore, it would be obvious for a person of ordinary skill in the 

Regarding Claim 2, the combination of Gilliland in view of Shedletsky teaches the lidar sensor assembly as set forth in claim 1 wherein said diffuser element is refractive (Gilliland: Column 8 line 36-39 describes that the diffuser element can be a refractive lens)


Regarding Claim 4, the combination of Gilliland in view of Shedletsky teaches the lidar sensor assembly as set forth in claim 1.
Gilliland fails to teach that the said patterns are stamped on said filter element.
Shedletsky, however, teaches that the said patterns are stamped on said filter element. (Shedletsky: Figure 13: element 136 and 134 using element 128 described in Column 12 line 22 – 35. Based on the movement of the mold, it is reasonable to call this process stamping)
It would be obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gilliland's lidar sensor assembly, in view of the Shedletsky, such that the diffuser is integrated with the filter as three dimensional patterns by stamping on the filter. One of ordinary skill in the art would have been motivated to make this modification in order to apply a known technique, stamping patterns that can diffuse light to a filter to a known device, the lidar sensor assembly, so that integral filter diffuser may be produced continuously in an assembly line.

Regarding Claim 7, the combination of Gilliland in view of Shedletsky teaches the lidar sensor assembly as set forth in claim 1 wherein said diffuser element is reflective. (Gilliland: Column 8 line 36-39. Diffraction gratings work by reflection)

Regarding Claim 8, the combination of Gilliland in view of Shedletsky teaches the lidar sensor assembly as set forth in claim 1 wherein said diffuser 30element is diffractive. (Gilliland: Column 8 line 36-39. Diffraction grating)

Regarding Claim 9, the combination of Gilliland in view of Shedletsky teaches a method of forming an optic for a lidar sensor assembly, comprising: 

Gilliland fails to teach forming a diffuser element integrally with the filter element and configured to scatter the light generated by the laser light source.
Shedletsky, however, teaches 5forming a diffuser element integrally with the filter element and configured to scatter the light generated by the laser light source. (Shedletsky: Figure 13: item 124 as described in Column 12 line 12-21) wherein forming the diffuser element comprises stamping small-feature, three-dimensional patterns of a transparent material on 10the filter element (Shedletsky:  Figure 13 element 50 and the corresponding Column 7: line 19-22 and Column 7-8: line 65-5 as described in the rejection for claim 3 describes the material and the pattern of the diffuser. Column 13 line 14-21 describes that the opening 22 in Fig. 12 and 13 may be 0.1mm, showing that the patterns on the textured surface 50 would be smaller than 0.1mm, indicating their small size. Column 8 line 36-39 describes that the diffuser element can be a refractive lens). Paragraph 40, 41, and 42, as described in the rejection for claim 3, describes the material and the pattern of the diffuser. Paragraph 64, as described in rejection for claim 4 describes that the patterns are stamped)
It would be obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gilliland's lidar sensor assembly, in view of the Shedletsky, such that the diffuser element and the filter elements are integrated as 3D pattern on a transparent material. One of ordinary skill in the art before the effective filing date would have been motivated to make this modification to substitute of one known element, separate diffuser and filter element, for another, integral filter diffuser element, so that light is not attenuated from the medium such as an optical fiber between the diffuser and the filter element and form the diffuser with 3D patterns of a transparent material so that less material is used, which makes the production process more environmentally friendly.   

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of Shedletsky and Gruhlke et al. (U.S. Patent Application Publication Number 2010/0141557 A1) hereinafter Gruhlke.
	
Regarding claim 5, the combination of Gilliland and Shedletsky teaches the lidar sensor assembly as set forth in claim 1.
	Gilliland fails to teach wherein said patterns are deposited on said filter element. 
Shedletsky, however, teaches that patterns may be applied to the filter to integrate the diffuser and the filter (Shedletsky: Figure 13 element 50 described in Column 7: line 19-22 and Column 7-8: line 65-5 describe the possible three-dimensional patterns that may be used as diffuser element, and the transparency of the material). 

Gilliland, Shedletsky, and Gruhlke are considered to be analogous to the claimed invention as these patents are in the field of optics. 
Gilliland in view of Shedletsky teaches a lidar sensor assembly with integral filter diffuser in which the diffuser is stamped as a 3D pattern on the filter element for the motivation described in regards to claim 1. 
It would be obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to modify lidar sensor assembly taught from Gilliland in view of Shedletsky such that the diffuser element is integrated into the filter as patterns through deposition. One of ordinary skill in the art before the effective filing date would have been motivated to make this modification so that no residual material may be stuck to the diffuser creating means.

Regarding claim 6, the combination of Gilliland and Shedletsky teaches the lidar sensor assembly as set forth in claim 1.
	Gilliland fails to teach wherein said patterns are etched on said filter element.
Shedletsky, however, teaches that patterns may be applied to the filter to integrate the diffuser and the filter (Shedletsky: Figure 13 element 50 described in Column 7: line 19-22 and Column 7-8: line 65-5 describe the possible three-dimensional patterns that may be used as diffuser element, and the transparency of the material). 
Gruhlke teaches that patterns may be etched on a substrate to create a diffuser (Paragraph 68). 
Gilliland in view of Shedletsky teaches a lidar sensor assembly with integral filter diffuser in which the diffuser is stamped as a 3D pattern on the filter element for the motivation described in regards to claim 1. 
It would be obvious for a person of ordinary skill in the art, before the effective filing date of the invention, to modify lidar sensor assembly taught from Gilliland in view of Shedletsky such that the diffuser element is integrated into the filter as patterns through etching. One of ordinary skill in the art before the effective filing date would have been motivated to make this modification since by etching, filter elements are carved away, leading the element to be lighter in mass and thus more flexible in applications.  

Discussion of Prior Art Cited but not Applied
Spohr et al. (US Patent No. 4,826,292 A) describes a diffusion plate, but its application to laser is not discussed.
Shedletsky (US Patent No. 20,120,170,284 A1) is a patent family of Shedletsky (US Patent No. 9891098 B2).
Hamilton (US Patent No. 3,378,636 A) uses filter and diffuser, but the filter is an ambient filter.
Werschnik (DE Patent No. 102,018,107,583) discusses that filter unit can be realized for example as a diffuser, but does not describe that the diffuser and filters are a unit capable of working as both a filter and a diffuser.
Mun et al. (KR Patent No. 20,040,032,514 A) describes that diffuser may be made through stamping.
Allano et al. (WO Patent No. 0,190,787 A1) discusses that diffuser can be deposited.

Response to Arguments
Applicant’s arguments filed January 18th, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The motivation for combining Gilliland and Shedletsky which was to limit light attenuation is not limited to limiting light attenuation caused by air. Instead, it is recognized that there may be other mediums between the filter and the diffuser such as an optical fiber in which the light would be travelling many times inside it. Therefore, as described above, the motivation takes into account knowledge not only from the applicant’s disclosure. 

In response to applicant's argument that Gilliland and Shedletsky is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gilliland and Shedletsky are analogous as they solve a common problem in diffusely scattering light (MPEP 2144.06). Furthermore, in regards to applicant’s argument that Gilliland and Shedletsky are utilized in different way due to the fact that Shedletsky is used to focus light, It is respectfully submitted that the integral filter diffuser structure does not necessarily need a focusing surface as indicated in column 12 line 39-54 of Shedletsky and thus not necessarily focus light.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In regards to the applicant’s argument that Gilliland and Shedletsky does not teach that the patterns on the diffuser is small, it is respectfully .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)260-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645